DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement feature” in claims 1, 3, 5, 8, 9, 20, 21, 24 “locking mechanism” in claim 1, “biasing member” in claims 9, 22, 23, “biasing element” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. It is not clear how the engagement features engages the threaded proximal portion upon receiving rotational input from the top sleeve. The specification does not describe this feature in detail and it is not clear how this works as the specification discloses a lever member that allows for the engagement feature to engage the threaded portion. It seem the claim is written to convey that the engagement of the engagement mechanism to the threaded portion is due to rotation of the top sleeve. The examiner is withholding any additional 112 rejections pending clarification from applicant. The examiner will treat with art as best understood. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a ratchet mechanism" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same “ratchet mechanism” recited in line 5 or a different ratchet mechanism. For examination purposes, the examiner will treat it as the same ratchet mechanism. 
Claim 3 recites the limitation "the outer shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner will treat it as the outer housing. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 15-20 of U.S. Patent No. 10, 918, 424 (hereinafter ‘424). Although the claims at issue are not identical, they are not patentably distinct from each other because in Claim 1, ‘424 discloses the rod reduction instrument as claimed but includes additional limitations regarding the locking mechanism (see Claim 1). ‘424 also discloses the limitations of Claim 2 (end of claim 1), Claims 4-9 (see claims 2-7, respectively), Claim 10 (end of claim 1), Claims 15-20 (see claims 12-17, respectively). 
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16 of U.S. Patent No. 10, 918, 424 (hereinafter ‘424). Although the claims at issue are not identical, they are not patentably distinct from each other because in Claim 21-22, ‘424 discloses the rod reduction instrument as claimed (see claim 1), and a stepped shaft (claim 12) and biasing member (claim 16) but includes additional limitations regarding the locking mechanism (see Claim 1).
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 16 of U.S. Patent No. 10, 918, 424 (hereinafter ‘424). Although the claims at issue are not identical, they are not patentably distinct from each other because in Claim 24, ‘424 discloses the rod reduction instrument as claimed (see claim 1), and a stepped cylindrical shaft (claim 12) but includes additional limitations regarding the locking mechanism (see Claim 1).
 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peultier US 2012/0191144.
Regarding Claim 1, Peultier discloses a rod reduction instrument (Fig 10) comprising: 
an inner shaft (#40) including a threaded proximal portion (#41) and a distal end (#32), the distal end including a plurality of engagement members (#30, #32) adapted to receive a housing of a pedicle screw (Fig 15, a housing can be partially received within the engagement members, it is noted that the “housing” is only functionally recited and not part of the claimed invention); 
an outer (#20) housing slidably received over at least a portion of the inner shaft (Fig 7, during assembly), the outer housing including a top sleeve (above #21 and #22)  and a bottom sleeve (#21 and #22), the top sleeve including a ratchet mechanism (#50) to selectively engage the threaded proximal portion of the inner shaft (paragraph 56), and a distal end of the bottom sleeve adapted to engage a connecting rod (Fig 15a-15b, a rod can be engaged between #24 of the bottom sleeve); 
a ratchet mechanism (#50) disposed along the top sleeve of the outer housing, the ratchet mechanism including an engagement feature (#52) to selectively engage the threaded proximal portion of the inner shaft (paragraph 56), the ratchet mechanism including a locking mechanism (#53, paragraph 66) to selectively lock the engagement feature of the ratchet mechanism against the threaded proximal portion of the inner shaft (paragraph 66).

Regarding Claim 4, Peultier discloses the ratchet mechanism includes a lever member (#50, Fig 11a-11b) including a proximal end and a distal end separated by a pivot (see Fig below). 

    PNG
    media_image1.png
    477
    478
    media_image1.png
    Greyscale

Regarding Claim 5, Peultier discloses the proximal end of the lever member includes the engagement feature (#52) adapted to selectively engage the threaded proximal portion of the inner shaft. 
Regarding Claim 6, Peultier discloses the distal end of the lever member includes a button exposed on an external surface of the ratchet mechanism (see Fig above in claim 4). 

Regarding Claim 7, Peultier discloses the pivot includes a pivot shaft (#51) extending into opposing side walls of the locking mechanism (opposing sidewalls as seen in Fig 11b that each have an opening for shaft #51), and the pivot enables rotational movement of the lever member about the pivot shaft (paragraph 61). 

Regarding Claim 8, Peultier discloses the rotational movement of the lever member enables the engagement feature on the proximal portion of the lever member to selectively engage the threaded proximal surface of the inner shaft (paragraph 46). 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bess US 2015/0142067.
Regarding Claim 1, Bess discloses a rod reduction instrument (Fig 7) comprising: 
an inner shaft (#42) including a threaded proximal portion (#43) and a distal end (#45), the distal end including a plurality of engagement members (#49) adapted to receive a housing of a pedicle screw (Fig 11); 
an outer (Fig 7) housing slidably received over at least a portion of the inner shaft, the outer housing including a top sleeve (#54)  and a bottom sleeve (#50), the top sleeve including a ratchet mechanism (#57a) to selectively engage the threaded proximal portion of the inner shaft (paragraph 43), and a distal end (#51) of the bottom sleeve adapted to engage a connecting rod (paragraph 41); 
a ratchet mechanism (#57a) disposed along the top sleeve of the outer housing (Fig 7), the ratchet mechanism including an engagement feature (#57a) to selectively engage the threaded proximal portion of the inner shaft (paragraph 43), the ratchet mechanism including a locking mechanism (#59) to selectively lock the engagement feature of the ratchet mechanism against the threaded proximal portion of the inner shaft (paragraph 40).
 
Regarding Claim 2, Bess discloses the top sleeve is rotatably (paragraph 40) coupled to the bottom sleeve and adapted to translate rotational input into linear translation of the outer housing relative to the inner shaft (paragraph 42). 

Regarding Claim 3, Bess discloses the upon receiving rotational input from the top sleeve, the engagement feature of the ratchet mechanism engages the threaded proximal portion of the inner shaft to linearly translate the outer shaft along a longitudinal axis in relation to the inner shaft (paragraph 42, one can rotate the top sleeve with the engagement feature engaged to the threaded portion to translate the outer housing). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bess US 2015/0142067 in view of .
Regarding Claim 21, Bess discloses a rod reduction instrument (Fig 7) comprising: 
an inner shaft (#42) including a threaded proximal portion (#43) and a distal end (#45), the distal end including a plurality of engagement members (#49) adapted to receive a housing of a pedicle screw (Fig 11); 
an outer (#20) housing slidably received over at least a portion of the inner shaft (Fig 7, during assembly), the outer housing including a top sleeve (above #21 and #22)  and a bottom sleeve (#21 and #22), the top sleeve including a ratchet mechanism (#50) to selectively engage the threaded proximal portion of the inner shaft (paragraph 56), and a distal end of the bottom sleeve adapted to engage a connecting rod (Fig 15a-15b, a rod can be engaged between #24 of the bottom sleeve); 
a ratchet mechanism (Fig 7) disposed along the top sleeve of the outer housing (Fig 7), the ratchet mechanism including an engagement feature (#57a) to selectively engage the threaded proximal portion of the inner shaft (paragraph 40), the ratchet mechanism including a button lock (#56) disposed on an external surface of the ratchet mechanism (as seen in Fig 5-7), the button lock including a first unlocked position (when the button lock is depressed, paragraph 39-40, 43) and a second locked position (when the button lock is not depressed) to selectively lock the engagement feature of the ratchet mechanism against the threaded proximal portion of the inner shaft (paragraph 40), wherein the button lock is shaft (cylindrical shaft as seen in Fig 7) disposed transverse to a longitudinal axis (long axis of the instrument Fig 5-7, see also Fig 5-7 where the shaft is disposed generally perpendicular to the longitudinal axis) of the rod reduction instrument (Fig 5-7) and translatable between the first position and the second position (paragraph 39-40, 43, translates along an axis generally perpendicular to the longitudinal axis when pressed and then released).
 Bess disclose the button lock includes a biasing member (#59) but does not disclose the shaft is a stepped shaft.
Moore discloses a rod reduction instrument (Fig 1, abstract) having an inner threaded shaft (#50), a ratchet mechanism (Fig 3) disposed along a top sleeve (#20), the ratchet mechanism including a threaded portion (#66) to selectively engage the threaded proximal portion of the inner shaft (paragraph 46), the ratchet mechanism including a button lock (#60) disposed on an external surface of the ratchet mechanism (Fig 1-3), the button lock including a first unlocked position (when pressed, paragraph 47) and a second locked position (when released, paragraph 47) to selectively lock the threaded portion of the ratchet mechanism against the threaded proximal portion of the inner shaft (paragraph 47), 
wherein the button lock includes a stepped cylindrical shaft (Fig 5, the shaft is stepped having a smaller diameter section #62 and a larger diameter section #60) positioned transverse to a longitudinal axis of the rod reduction instrument (Fig 1-3 the shaft #60 extends substantially perpendicular to the longitudinal axis) and disposed within a bore (#28) extending across at least a portion of a width of the ratchet mechanism (Fig 3), a biasing member (#70) coupled in a snug fit with the smaller diameter of the stepped shaft (#62) (paragraph 48).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaft of Bess to include a smaller diameter section such that the shaft is a stepped shaft in view of Moore above because this helps to couple the biasing member and shaft in a snug fit manner. 
Regarding Claim 22, Bess as modified discloses the button lock includes a biasing member (#59 in Bess) but does not disclose the biasing member biases the button lock into the first unlocked position. 
However, Moore further discloses that the biasing member (#70) may be configured to bias the button lock to either the first unlocked position or the second locked position (paragraph 48). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Bess as modified to have the biasing member biases the button lock into the first unlocked position (where the button is urged to be disengaged from the threaded portion) in view of additional teachings of Moore because this provides a known alternative configuration for biasing the button lock. 
Regarding Claim 23, Bess as modified discloses the button lock includes a small diameter end (discussed above in the modification in view of Moore, small diameter end #62) disposed within a bore (#55 in Bess) retaining the biasing member (Fig 7 in Bess, where with the modification of Moore, the small diameter end is coupled to the biasing member in the bore)(likewise, see Fig 3 in Moore where the small diameter end#62 and biasing member #70 are located in a bore #28).

Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bess US 2015/0142067 in view of Moore US 2015/0100098.
Regarding Claim 21, Bess discloses a rod reduction instrument (Fig 7) comprising: 
an inner shaft (#42) including a threaded proximal portion (#43) and a distal end (#45), the distal end including a plurality of engagement members (#49) adapted to receive a housing of a pedicle screw (Fig 11); 
an outer (#20) housing slidably received over at least a portion of the inner shaft (Fig 7, during assembly), the outer housing including a top sleeve (above #21 and #22)  and a bottom sleeve (#21 and #22), the top sleeve including a ratchet mechanism (#50) to selectively engage the threaded proximal portion of the inner shaft (paragraph 56), and a distal end of the bottom sleeve adapted to engage a connecting rod (Fig 15a-15b, a rod can be engaged between #24 of the bottom sleeve); 
a ratchet mechanism (Fig 7) disposed along the top sleeve of the outer housing (Fig 7), the ratchet mechanism including a threaded portion (#57a) to selectively engage the threaded proximal portion of the inner shaft (paragraph 40), the ratchet mechanism including a button lock (#56) disposed on an external surface of the ratchet mechanism (Fig 5-7), the button lock including a first unlocked position (when pressed, paragraph 39-40, 43) and a second locked position (when released, paragraph 39-40, 43) to selectively lock the threaded portion of the ratchet mechanism against the threaded proximal portion of the inner shaft (paragraph 39-40, 43), 
wherein the button lock includes a cylindrical shaft (#57, Fig 7) positioned transverse to a longitudinal axis of the rod reduction instrument (Fig 5-7 the shaft #57 extends substantially perpendicular to the longitudinal axis) and disposed within a bore (#55) extending across at least a portion of a width of the ratchet mechanism (Fig 7, paragraph 40).
Bess discloses the cylindrical shaft (#57) has an end that is coupled to a biasing member (#59, Fig 7) but does not disclose the cylindrical shaft is stepped.
Moore discloses a rod reduction instrument (Fig 1, abstract) having an inner threaded shaft (#50), a ratchet mechanism (Fig 3) disposed along a top sleeve (#20), the ratchet mechanism including a threaded portion (#66) to selectively engage the threaded proximal portion of the inner shaft (paragraph 46), the ratchet mechanism including a button lock (#60) disposed on an external surface of the ratchet mechanism (Fig 1-3), the button lock including a first unlocked position (when pressed, paragraph 47) and a second locked position (when released, paragraph 47) to selectively lock the threaded portion of the ratchet mechanism against the threaded proximal portion of the inner shaft (paragraph 47), 
wherein the button lock includes a stepped cylindrical shaft (Fig 5, the shaft is stepped having a smaller diameter section #62 and a larger diameter section #60) positioned transverse to a longitudinal axis of the rod reduction instrument (Fig 1-3 the shaft #60 extends substantially perpendicular to the longitudinal axis) and disposed within a bore (#28) extending across at least a portion of a width of the ratchet mechanism (Fig 3), a biasing member (#70) coupled in a snug fit with the smaller diameter of the stepped shaft (#62) (paragraph 48).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the shaft of Bess to include a smaller diameter section such that the shaft is a stepped shaft in view of Moore above because this helps to couple the biasing member and shaft in a snug fit manner. 


Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest such as other rod reducers or ratchet mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773